Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-4 are objected to because the term “via” lacks a clear description of the physical structure of the invention. Examiner recommends substituting structural limitations instead of the broad use of “via.”
Claim 1 is objected to because “with being” lacks grammatical clarity. The claim has sufficient clarity requiring that the chamber is supported by an air valve but the recited limitation is not grammatically correct. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite because it is not clear what “surround circumference of the…member” means with respect to the extension of the support member. The drawings show the support member extending circumferentially over only a minor portion of the wheel. The only “surrounding” the drawings seem to show is in an axial direction (see Fig. 4). 
Claim 4 is indefinite because the term “nearly” is relative and the specification does not provide support which would define what would and would not be “nearly” a channel shape. Therefore, the metes and bounds of the claim cannot be determined. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 20110057505 to Nagata et al. (“Nagata”).
Regarding claim 1, Nagata discloses a vehicle wheel comprising a sub-air chamber member 13 serving as a Helmholtz resonator, wherein 5the sub-air chamber member is disposed in a tire air chamber with being supported by an air valve 17a (see Fig. 1B).
Regarding claim 2, Nagata discloses the vehicle wheel according to claim 1, wherein the sub-air chamber member is connected to the air valve via a bracket 14, and  10the bracket is insert-molded in the sub-air chamber member (see [0113] setting forth the fixation of the bracket onto the sub air chamber member although specifics regarding insert-molding are not given patentable weight pursuant to MPEP 2113).
Regarding claim 3, Nagata discloses the vehicle wheel according to claim 1 wherein the sub-air chamber member is supported by the air valve via a support member 14, and the support member supports the sub-air chamber member so as 15to surround circumference of the sub-air chamber member (see Fig. 6).
Regarding claim 4, Nagata discloses the vehicle wheel according to claim 1 wherein the sub-air chamber member is supported by the air valve via a support member 14, and the support member has a gripping part (e.g. the end of 14 axially distal relative to 17) nearly of a channel 20shape that grips the sub-air chamber member (as evident from Fig. 6).
Regarding claim 5, 
Examiner also cites: US 20080179939 providing various configurations of a support / bracket member.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/               Primary Examiner, Art Unit 3617